Citation Nr: 1517759	
Decision Date: 04/24/15    Archive Date: 05/04/15

DOCKET NO.  13-22 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for regurgitation of the heart valves, cardiac valve disease.

2.  Entitlement to service connection for pulmonary hypertension.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant and spouse
ATTORNEY FOR THE BOARD

R. Erdheim, Counsel 


INTRODUCTION

The Veteran served on active duty June 1966 to April 1968.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from June 2012 and February 2013 decisions by a  Department of Veterans Affairs (VA) Regional Office (RO).  In October 2014, the Veteran testified before the Board at a hearing held at the RO.


FINDINGS OF FACT

1.  At his October 2014 hearing before the Board, the Veteran requested that his appeal with regard to the issues of entitlement to service connection for regurgitation of the heart valves, cardiac valve disease and for pulmonary hypertension be withdrawn.

2.  It is at least as likely as not that the Veteran's bilateral hearing loss was caused by acoustic trauma sustained during active service.

3.  Sleep apnea was not caused or aggravated by the Veteran's active military service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal regarding the issue of entitlement to an service connection for regurgitation of the heart valves, cardiac valve disease have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

2.  The criteria for withdrawal of the appeal regarding the issue of entitlement to service connection for pulmonary hypertension have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

3.  Bilateral hearing loss was incurred or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2014).

4.  Sleep apnea was not incurred or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal

A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2014).  Withdrawal may be made by the appellant or by his authorized representative, except that a representative may not withdraw a Substantive Appeal filed by the appellant personally without the express written consent of the appellant.  38 C.F.R. § 20.204(c) (2014). 

In June 2013, the Veteran submitted a VA Form 9, Appeal to Board of Veterans' Appeals, perfecting his appeals as to the issues of entitlement to service connection for regurgitation of the heart valves, cardiac valve disease and for pulmonary hypertension, as identified in the June 2013 statement of the case. 

At his October 2014 hearing, the Veteran stated that he no longer wished to pursue those claims.  The Board finds that the Veteran's statement of intention to withdraw the appeals satisfies the requirements for the withdrawal of a substantive appeal. 

As the Veteran has withdrawn his appeals as to the issues of entitlement to service connection for regurgitation of the heart valves, cardiac valve disease and for pulmonary hypertension, there remain no allegations of errors of facts or law for appellate consideration concerning those issues.  The Board therefore has no jurisdiction to review the issues.

Accordingly, the issues of entitlement to service connection for regurgitation of the heart valves, cardiac valve disease and for pulmonary hypertension are dismissed.

I.  VA's Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In the instant case, the Board finds that VA has satisfied its duty to notify.  The Veteran originally submitted his claim through the Fully Developed Claim (FDC) process.  The fully developed claim form includes notice to the Veteran of what evidence is required to substantiate a claim for service connection and of the Veteran's and VA's respective duties for obtaining evidence.  The notice also provides information on how VA assigns disability ratings.  Thus, the notice that is part of the claim form submitted by the Veteran satisfies the duty to notify. 

Relevant to the duty to assist, the Veteran's service treatment records, VA treatment records, and private treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records necessary to decide his pending appeal. 

In this case, an examination and/or medical opinion does not need to be obtained because the preponderance of the evidence weighs against a finding that the Veteran's sleep apnea began in service, such that the duty to assist to obtain a VA examination has not been triggered.  Specifically, there is no indication of a sleep disorder of any kind in the service records or for almost forty years following service separation.  The Board notes that a mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed.Cir. 2010).

The Veteran was also provided with a hearing related to his present claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires the Veterans Law Judge (VLJ) who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, the VLJ explained the issues on appeal, and made note of the specific elements necessary to substantiate the service connection claim.  The VLJ also suggested the submission of any additional evidence.  Accordingly, the Veteran is not shown to be prejudiced on this basis.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the hearing complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II.  Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)]. 

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease, to include sensorineural hearing loss, in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.

Bilateral Hearing Loss

The Veteran contends that his bilateral hearing loss had its onset in service.  Specifically, he contends that while serving in Vietnam, he was in close proximity to explosions and blasts that caused immediate hearing loss and tinnitus.  He contended at his hearing that he had been experiencing hearing loss for over 35 years.

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2014). 

The Court has held that service connection can be granted for hearing loss where the Veteran can establish a nexus between his current hearing loss and a disability or injury he suffered while he was in active service.  Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).  The Court has also held that VA regulations do not preclude service connection for hearing loss which first met VA's definition of disability after service.  Hensley, supra, at 159.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran's service treatment records do not reflect a diagnosis of hearing loss in service.  However, on separation examination, no audiometry examination was conducted.

The Veteran's service separation papers reflect that his military occupational specialty was that of lineman.  The Veteran has been shown to have had service in Vietnam.  

On January 2013 VA examination, the Veteran was noted to suffer from bilateral hearing loss that met the criteria to be considered disabling by the VA.  See 38 C.F.R. § 3.385 (2014).  The Veteran reported that he was exposed to the noise of jet engines as he worked near a flight line for a period of time.  His duties involved stringing electrical wire on poles and working with a signal corp.  He had been located near an ammunition dump that exploded.  The examiner stated, however, that an opinion as to the etiology of the Veteran's hearing loss could not be provided without resort to speculation because there was no audiometry test on separation examination, and there was a history of occupational noise exposure following service separation.  

At his hearing, the Veteran stated that he had been treated for hearing loss many years ago, and had been issued hearing aids at an early age, but could not recall the facilities at which he was treated.

In this case, the Board finds that the evidence is at least in equipose with regard to the Veteran's claim for service connection for bilateral hearing loss.  For one, his reported in-service noise exposure appears to be fairly consistent with his service as a lineman while stationed in Vietnam.  His duties were completed near aircraft engines.  Accordingly, given the Veteran's testimony as to exposure to noise in service, the Board finds that his duties are consistent with acoustic trauma in service.  In that regard, the Board finds no reason to doubt the Veteran's credibility as to his report of in-service noise exposure.  The question then becomes whether his current hearing loss is related to the in-service noise exposure.

In that regard, the Veteran and his spouse have consistently stated that the Veteran has suffered from hearing loss for many decades.  Such testimony serves as evidence of continuity of symptoms since service.  The January 2013 VA examiner stated that it could not be determined whether the Veteran's hearing loss was caused or aggravated by service in light of the Veteran's reported service duties, the lack of separation hearing examination, and his post-service occupation.  However, when reviewing the totality of the evidence in this case, in light of the incomplete service treatment records, as well as the Veteran's credible lay testimony, the Board finds that the weight of the credible evidence weighs in favor of the Veteran.  To that extent, the VA examiner could not rule out that the Veteran's bilateral hearing loss was caused or aggravated by his service.  Accordingly, there appears to be an injury in service, credible evidence as to continuity of symptoms since service, and post-service medical evidence supportive of the Veteran's claim.  Thus, in applying the benefit of the doubt in the Veteran's favor, service connection for bilateral hearing loss is granted.

Sleep Apnea

The Veteran contends that his sleep apnea had its onset in service, or is due to exposure to herbicides in service.
Service treatment records are negative for any indication of a sleep disorder or sleep apnea, and no such condition was reported on service separation.  Thus, a chronic condition manifested by sleep apnea has not been shown to have begun in service.

Post-service treatment records reflect a diagnosis of sleep apnea in 2012.  The post-service records do not demonstrate that the Veteran was diagnosed with sleep apnea in service or for many decades following service separation.  The Veteran has not identified any records to support his claim that he suffered from sleep apnea in the years following service.  Accordingly, the first indication of a diagnosis of sleep apnea is in 2012, more than 40 years following service.  Thus, continuity of symptoms since service are not shown in this case, a factor that weighs against the Veteran's claim.

Finally, there is no medical nexus to support the Veteran's claim for service connection for sleep apnea.  Therefore, as the elements of service connection have not been met, service connection for sleep apnea must be denied.

Moreover, sleep apnea is not a disability that the VA has associated with herbicide exposure, and therefore service connection for this disability on a presumptive basis it not warranted.

The Veteran has contended on his own behalf that his sleep apnea was caused or aggravated by his military service.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), the specific issue in this case falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer)."  Because, while the Veteran is competent to describe symptoms of sleep apnea, he is not competent to diagnose the condition or determine its etiology.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994).  Significantly in this case, the Veteran has only made conclusory statements as to the relationship between his sleep apnea and his service, but the probative medical evidence, including the service treatment records and post-service medical records, do not support his contentions. 

Therefore, based on the competent and probative evidence of record, the Board finds that service connection is not warranted sleep apnea.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

The claim of entitlement to service connection for regurgitation of the heart valves, cardiac valve disease is dismissed.

The claim of entitlement to service connection for pulmonary hypertension is dismissed.

Service connection for bilateral hearing loss is granted.

Service connection for sleep apnea is denied.




____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


